McGrath, O. J.
This is a bill to remove a cloud upon complainant’s title, occasioned by a sale of his land for taxes under the law of 18891.
The law provides that the petition filed by the Auditor General shall be in a record book, which shall contain a description of the land and the taxes thereupon in appropriate columns; that such record shall be ruled with columns for the description, the amount of taxes, the interest, charges, etc., and that it shall also contain blank columns for other specified entries, to be made at the time of the decree and upon sale. It is not contemplated by the act that either petition or decree shall contain any description of the land or statement of the amount decreed to be due, but that both decree and petition shall refer to the record book, which is denominated the “ Tax Kecord.” The amount found to be due is to be entered in the tax record by the register of the court, and the amount for which the land is sold, the interest in the land sold, and the name of the purchaser, with his address, etc., are to be entered therein by -the county treasurer upon sale. The decree is to be entered of record in the' court, and a certified copy is to be annexed to the tax record. After entry of the decree, the entire tax record goes to the county treasurer, and remains in his office. After the sale, the treasurer is required to make and file with the clerk of the court a report of the sale, and the sale stands confirmed unless objections are made within eight days after the time limited for filing such report. As soon as sales *160are confirmed, the treasurer reports the same to the Auditor General.
Two objections are made, which, we think, are fatal to the sale:
1. The items of State taxes, county taxes, interest, collection fee, charges, expenses, amount decreed against lands, and amounts sold for, are in figures, without dollar marks, or any words or signs to indicate what the figures mean, except that a line appears upon the blanks to the left of the last two figures.
2. The county treasurer made no report of the sale. The only record of such sale is what is contained in the tax record.
It is well settled that a judgment is void which is given in figures merely, with neither words nor signs to indicate that money is intended, or, if ij¡ is, what denomination of money the figures stand for. Cooley, TaxA (2d ed.), 529, and cases cited.
Conceding that the tax record filed with the county treasurer may be treated as a part of the decree, and that it may be referred to in support of the proceedings subsequent to the decree, such record contains no certificate of the county treasurer, nor does his signature appear therein. The statute contemplates that the fact and date of sale shall be verified by the report of the county treasurer. This record is barren of any such authentication. The non-performance of this act invalidates the sale. Blackw. Tax Titles, §§ 641, 653.
The decree below is therefore affirmed, with costs to complainant.
Long, Grant, and Montgomery, JJ., concurred with McGrath, C. J. Hooker, J., concurred in the result.

 The sale was for taxes of 1887.